Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION


Priority

           Applicant's claim for domestic priority under 35 U.S.C. 119(e) is acknowledged. 



Information Disclosure Statement
           The information disclosure statements (IDS) submitted on 10/5/2021 has been considered by the Examiner and made of record in the application file.




Claim Rejections - 35 USC § 103

          The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

           In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
           The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
           1. Determining the scope and contents of the prior art.
           2. Ascertaining the differences between the prior art and the claims at issue.
           3. Resolving the level of ordinary skill in the pertinent art.
           4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


         Claims 1, 3-4, 19, 21 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over He et al. (U.S. PG-Publication # 20200336253), in view of Chen et al. (U.S. PG-Publication # 2022/0140964).


          Consider claims 1, 19 and 30, He et al. clearly disclose a method of sidelink wireless communication at a first wireless communication device, the method comprising:
          communicating first stage sidelink control information (SCI) with a second
wireless communication device on a first beam within a control region of a slot (fig. 26 (2610), par. 240 (The first beam 2610 indicates the first beam for transmission of a PSCCH with the second stage SCI format and of an associated PSSCH 2640));
          communicating second stage SCI with the second wireless communication
device on the first beam within a data region of the slot (fig. 26 (2640), par. 240 (The first beam 2610 indicates the first beam for transmission of a PSCCH with the second stage SCI format and of an associated PSSCH 2640)); and
          communicating sidelink data traffic with the second wireless communication device on a second beam within the data region of the slot, wherein the second beam comprises the first beam (par. 238 (When the PSCCH that provides the first stage SCI format is transmitted/received using multiple beams and the PSCCH that provides the second stage SCI format and the associated PSSCH is of unicast type, the transmission/reception beam for each PSCCH that provides the first stage SCI format is same as the transmission/reception beam for the PSCCH that provides the second stage SCI format and of the associated PSSCH))) or a different beam based on at least one of 
          a beam capability of at least the first wireless communication device (par. 238 (When the PSCCH that provides the first stage SCI format is transmitted/received using multiple beams and the PSCCH that provides the second stage SCI format and the associated PSSCH is of unicast type, the transmission/reception beam for each PSCCH that provides the first stage SCI format is same as the transmission/reception beam for the PSCCH that provides the second stage SCI format and of the associated PSSCH)) or 
          a gap between the sidelink data traffic and at least one of the first stage SCI or the second stage SCI.
          However, He et al. do not specifically disclose communicating sidelink data traffic with the second wireless communication device on a second beam within the data region of the slot. 
          In the same field of endeavor, Chen et al. clearly show:                   
          communicating sidelink data traffic with the second wireless communication device on a second beam within the data region of the slot (fig. 3 (321/322), par. 34 (The PSCCH 310 can carry a 1st-stage SCI 311, while the PSSCH 320 can carry a 2nd-stage SCI 321 and data 322 
(e.g., data of a transport block)), fig. 5 (511), par. 60 (the 1st-stage SCI 501 can be located at slot N, while the PSSCH 510 carrying a 2nd-stage SCI 511 can be located at a different slot, slot N+X)).
          Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to demonstrate a method of sidelink wireless communication, as taught by He, and show communicating sidelink data traffic with the second wireless communication device on a second beam within the data region of the slot, as taught by Chen, so that the burden of the BS can be reduced. 



          Consider claim 3, and as applied to claim 2 above, He et al. clearly disclose a method, wherein the second beam comprises the first beam for the first portion of the sidelink data traffic (fig. 26 (2640), par. 240 (The first beam 2610 indicates the first beam for transmission of a PSCCH with the second stage SCI format and of an associated PSSCH 2640), par. 238 (When the PSCCH that provides the first stage SCI format is transmitted/received using multiple beams and the PSCCH that provides the second stage SCI format and the associated PSSCH is of unicast type, the transmission/reception beam for each PSCCH that provides the first stage SCI format is same as the transmission/reception beam for the PSCCH that provides the second stage SCI format and of the associated PSSCH)))).


          Consider claim 4, and as applied to claim 2 above,
                          claim 21, and as applied to claim 20 above,


 He et al. clearly disclose a method, wherein the second beam comprises the different beam for the first portion of the sidelink data traffic when the beam capability of at least the first wireless communication device supports multiple simultaneous beams (fig. 25 (2540), par. 239 (the PSCCH that provides the first stage SCI format is transmitted using three beams 2510, 2520, and 2530. The first stage SCI format indicates one beam 2540 of the PSCCH transmission that provides the second stage SCI format and of the associated PSSCH transmission), par. 238 (When the PSCCH that provides the first stage SCI format is transmitted/received using multiple beams and the PSCCH that provides the 
second stage SCI format and the associated PSSCH is of unicast type, the transmission/reception beam for each PSCCH that provides the first stage SCI format is same as the transmission/reception beam for the PSCCH that provides 
the second stage SCI format and of the associated PSSCH. When the PSCCH that provides the first stage SCI format is transmitted/received over multiple beams and the PSCCH that provides the second stage SCI format and the associated PSSCH is not of unicast type (e.g., it is of broadcast type or groupcast type), the first stage SCI format can indicate a beam (TCI state) for the transmission/reception of the PSCCH with the second stage SCI format and of the associated PSSCH)))).





         Claims 2, 6-10, 13-14, 20, 23-24 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over He et al. (U.S. PG-Publication # 20200336253), in view of Chen et al. (U.S. PG-Publication # 2022/0140964), and in view of prior art of record, Fraunhofer HHI et al: “Design of NR V2X Physical Layer Structures”, 3GPP Draft; R1-1912287, 3RD Generation Partnership Project (3GPP), vol. RAN WG1, no. Reno, USA; 2019118-20191122, 8 November 2019 (2019-11-08), XP051819981, hereinafter “Fraunhofer”.



          Consider claim 2, and as applied to claim 1 above,
                          claim 20, and as applied to claim 19 above, 
He et al. clearly disclose the method as described.
          However, He et al. do not specifically disclose the sidelink data traffic comprises at least a first portion frequency division multiplexed with the first stage SCI.
          In the same field of endeavor, Fraunhofer et al. clearly show: 
          wherein the sidelink data traffic comprises at least a first portion frequency division multiplexed with the first stage SCI (figs. 4-5 disclose the 1st and 2nd stage SCI to be both FDMed and TDMed with the PSSCH sub-channels).                  
          Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to demonstrate a method of sidelink wireless communication, as taught by He, and show the sidelink data traffic comprises at least a first portion frequency division multiplexed with the first stage SCI, as taught by Fraunhofer, so that the burden of the BS can be reduced. 



          Consider claim 13, and as applied to claim 1 above, He et al. clearly disclose the method as described.
          However, He et al. do not specifically disclose communicating feedback information.
          In the same field of endeavor, Fraunhofer et al. clearly show: 
          communicating feedback information corresponding to the sidelink data traffic with the second wireless communication device on a fourth beam (see the PSFCH disclosed in fig. 3 and section 3).
          Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to demonstrate a method of sidelink wireless communication, as taught by He, and show communicating feedback information, as taught by Fraunhofer, so that the burden of the BS can be reduced. 



          Consider claim 14, and as applied to claim 13 above, He et al. clearly disclose a method, wherein the fourth beam comprises the second beam (fig. 26 (2620/2650), par. 240 (The first beam 2610 indicates the first beam for transmission of a PSCCH with the second stage SCI format and of an associated PSSCH 2640), par. 238 (When the PSCCH that provides the first stage SCI format is transmitted/received using multiple beams and the PSCCH that provides the second stage SCI format and the associated PSSCH is of unicast type, the transmission/reception beam for each PSCCH that provides the first stage SCI format is same as the transmission/reception beam for the PSCCH that provides the second stage SCI format and of the associated PSSCH)).



          Consider claim 6, and as applied to claim 1 above, He et al. clearly disclose the method as described.
          However, He et al. do not specifically disclose the sidelink data traffic comprises at least a first portion time division multiplexed with the first stage SCI and the second stage SCI.
          In the same field of endeavor, Fraunhofer et al. clearly show: 
          wherein the sidelink data traffic comprises at least a first portion time division multiplexed with the first stage SCI and the second stage SCI 
(figs. 4-5 disclose the 1st and 2nd stage SCI to be both FDMed and TDMed with the PSSCH sub-channels).
          Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to demonstrate a method of sidelink wireless communication, as taught by He, and show the sidelink data traffic comprises at least a first portion time division multiplexed with the first stage SCI and the second stage SCI, as taught by Fraunhofer, so that the burden of the BS can be reduced. 



          Consider claim 7, and as applied to claim 6 above, He et al. clearly disclose a method, wherein the second beam comprises the first beam.
(fig. 26 (2610/2640), par. 240 (The first beam 2610 indicates the first beam for transmission of a PSCCH with the second stage SCI format and of an associated PSSCH 2640),  par. 238 (When the PSCCH that provides the first stage SCI format is transmitted/received using multiple beams and the PSCCH that provides the second stage SCI format and the associated PSSCH is of unicast type, the transmission/reception beam for each PSCCH that provides the first stage SCI format is same as the transmission/reception beam for the PSCCH that provides the second stage SCI format and of the associated PSSCH))



          Consider claim 8, and as applied to claim 6 above, He et al. clearly disclose the second portion of the sidelink data traffic is transmitted on a third beam (fig. 25 (2540), par. 239 (the PSCCH that provides the first stage SCI format is transmitted using three beams 2510, 2520, and 2530. The first stage SCI format indicates one beam 2540 of the PSCCH transmission that provides the second stage SCI format and of the associated PSSCH transmission), par. 238).
          However, He et al. do not specifically disclose the sidelink data traffic comprises a second portion frequency division multiplexed with at least one of the first stage SCI or the second stage SCI.
          In the same field of endeavor, Fraunhofer et al. clearly show: 
          wherein the sidelink data traffic comprises a second portion frequency division multiplexed with at least one of the first stage SCI or the second stage SCI (figs. 4-5 disclose the 1st and 2nd stage SCI to be both FDMed and TDMed with the PSSCH sub-channels), 
          Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to demonstrate a method of sidelink wireless communication, as taught by He, and show a second portion frequency division multiplexed with at least one of the first stage SCI or the second stage SCI, as taught by Fraunhofer, so that the burden of the BS can be reduced. 



          Consider claim 9, and as applied to claim 8 above, 
                          claim 25, and as applied to claim 24 above,
He et al. clearly disclose a method, wherein the second beam comprises the first beam or the third beam (fig. 25 (2540), par. 239 (the PSCCH that provides the first stage SCI format is transmitted using three beams 2510, 2520, and 2530. The first stage SCI format indicates one beam 2540 of the PSCCH transmission that provides the second stage SCI format and of the associated PSSCH transmission), par. 238).


          Consider claim 10, and as applied to claim 8 above, 
                          claim 26, and as applied to claim 24 above,
He et al. clearly disclose a method, wherein the third beam comprises the first beam or the different beam, the third beam comprising the different beam when the beam capability of at least the first wireless communication device supports multiple simultaneous beams (fig. 25 (2540), par. 239 (the PSCCH that provides the first stage SCI format is transmitted using three beams 2510, 2520, and 2530. The first stage SCI format indicates one beam 2540 of the PSCCH transmission that provides the second stage SCI format and of the associated PSSCH transmission), par. 238 (When the PSCCH that provides the first stage SCI format is transmitted/received using multiple beams and the PSCCH that provides the 
second stage SCI format and the associated PSSCH is of unicast type, the transmission/reception beam for each PSCCH that provides the first stage SCI format is same as the transmission/reception beam for the PSCCH that provides 
the second stage SCI format and of the associated PSSCH. When the PSCCH that provides the first stage SCI format is transmitted/received over multiple beams and the PSCCH that provides the second stage SCI format and the associated PSSCH is not of unicast type (e.g., it is of broadcast type or groupcast type), the first stage SCI format can indicate a beam (TCI state) for the transmission/reception of the PSCCH with the second stage SCI format and of the associated PSSCH)))).



          Consider claim 23, and as applied to claim 19 above, it is being rejected for the same reasons as set forth in claims 6 and 7.



          Consider claim 24, and as applied to claim 19 above, it is being rejected for the same reasons as set forth in claims 6 and 8.







         Claims 5, 17-28 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over He et al. (U.S. PG-Publication # 20200336253), in view of Chen et al. (U.S. PG-Publication # 2022/0140964), and  Fraunhofer HHI et al: “Design of NR V2X Physical Layer Structures”, 3GPP Draft; R1-1912287, 3RD Generation Partnership Project (3GPP), vol. RAN WG1, no. Reno, USA; 2019118-20191122, 8 November 2019 (2019-11-08), XP051819981, hereinafter “Fraunhofer”, and in view of prior art of record, WO 2020/033088 A1 (Covida Wireless LLC [US]) 13 February 2020 (2020-02-3), hereinafter “Covida”.


          Consider claim 5, and as applied to claim 2 above, 
                          claim 17, and as applied to claim 13 above, 
                          claim 18, and as applied to claim 1 above,
                          claim 22, and as applied to claim 20 above,
He et al. clearly disclose the method as described.
          However, He et al. do not specifically disclose updating the second beam. 
          In the same field of endeavor, Covida et al. clearly show:                   
          wherein the second beam is configured based on a sidelink beam search and measurement procedure, and further comprising: 
          updating the second beam based on a sidelink medium access control (MAC) control element (MAC-CE), a radio access network (RAN) MAC-CE or a RAN radio resource control (RRC) message (see, for example, the beam sweep processes disclosed in figs. 6-7, pars.184-230).
          Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to demonstrate a method of sidelink wireless communication, as taught by He, and show updating the second beam, as taught by Covida, so that the burden of the BS can be reduced. 




                                             Allowable Subject Matter

 	Claims 11-12, 15-16, and 27-29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion

            Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
	           P.O. Box 1450
	           Alexandria, VA 22313-1450

Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           
	
           Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Sai-Ming Chan whose telephone number is (571) 270-1769. The Examiner can normally be reached on Monday-Thursday from 8:00 am to 5:00 pm.    
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 571-272-4100.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/SAI MING CHAN/Primary Examiner, Art Unit 2462                                                                                                                                                                                                        
July 7, 2022